Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 7871 1-2547
                                                         www.txcourts.gov/3rdcoa.aspx
                                                               (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                              JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN. JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                             March<2015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:       03-09-00417-CV
         Trial Court Case Number:       D-1 -GN-08-001213

Style:     Public Utility Commission of Texas; Luminant Energy Company LLC f/k/a TXU
           Portfolio Management Company LP; and Luminant Generation Company LLC f/k/a
          TXU Generation Company LP, et al.
          v. Constellation Energy Commodities Group, Inc.


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Joint Exhibit 1 (administrative record).




                                                            Very truly yours,




                                                            Jeffrey D. Kyle, Clerk

                                                     Filed in The District Court
                                                      of Travis County, Texas
                                                           MAR I 2 2015
                                                    At
                                                                                        *£,
                                                                                   M.
                                                    Velva L. Price, District Clerk